UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7234



KEITH E. BAKER,

                                             Plaintiff - Appellant,

          versus


DARRELL KIDD, Lieutenant Deputy,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-511)


Submitted: December 19, 2003              Decided:   January 13, 2004


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith E. Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Keith E. Baker, a Virginia inmate, appeals the district

court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint

without prejudice for failure to exhaust administrative remedies

pursuant to 42 U.S.C. § 1997e(a) (2000).    Baker has provided this

court with evidence not submitted to the district court showing

that he had pursued administrative remedies prior to filing his

§ 1983 action.     Because Baker may amend his complaint to cure the

defect identified by the district court, the dismissal order is not

final and thus is not subject to appellate review.       See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

          We therefore dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           DISMISSED




                                 - 2 -